Case: 17-10016      Document: 00514233066        Page: 1     Date Filed: 11/10/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                   No. 17-10016
                                                                                     Fifth Circuit

                                                                                   FILED
                                 Summary Calendar                          November 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

HECTOR ARTURO REA-PONCE,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CR-193-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Appealing the judgment in a criminal case, Hector Rea-Ponce raises an



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-10016   Document: 00514233066    Page: 2   Date Filed: 11/10/2017


                               No. 17-10016

argument that is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 228, 235 (1998), which held that convictions used to enhance a sentence
under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment. Accord-
ingly, the government’s unopposed motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file its brief is
DENIED as unnecessary, and the judgment is AFFIRMED.




                                     2